150.	At the outset, I should like to take this opportunity to congratulate Vanuatu and Belize on their independence and welcome them on their admission to the United Nations. On behalf of the Government and the people of Israel, I wish them success and prosperity as independent and sovereign States.
151.	The Government and the people of Israel have always upheld the ideals and principles enshrined in the Charter of the United Nations. It could not have been otherwise, for Israel's intellectual and moral traditions have given birth to some of the most important elements inherent in the shape and meaning of the Organization. The brotherhood of man, social justice, the rule of law both domestic and international the equality of nations, the peaceful settlement of international disputes and the outlawing of war those and other ideals had grown and taken root among the shepherds and peasants of Judea and Israel long before they came to be accepted as principles of current international life.
152.	Unfortunately, these ideals have been honored more in the breach than in the observance in the practice of the United Nations. In recent years the Organization has repeatedly permitted itself to be abused by Israel's adversaries who enjoy a built-in majority in the Assembly on any issue related to the ArabIsraeli conflict. In recent years Israel has more than once been the victim of discriminatory treatment in the United Nations.
153.	It must be stressed that international organizations which allow their fundamental rules to be violated cause severe damage to themselves and thereby undermine their very raison d'etre. Decisions arrived at in disregard of the relevant provisions of constitutional instruments are illegal, however often repeated and however overwhelming the majority that supported them.
154.	The distortions which pervade the United Nations system have also manifested themselves in the attitude of the Organization towards the Camp David accords and the treaty of peace between Egypt and Israel. By any yardstick, the conclusion of peace between two former enemies is surely not only a legitimate but also a desirable development which should have been welcomed by the United Nations, the primary purpose of which is the promotion and maintenance of international peace. No third party, including the Assembly, has the legal or moral authority to question, let alone to deny, the validity of the accords attained or of any treaties deriving from them,
155.	A major issue that has rightly engaged the attention and growing concern of all mankind is that of international cooperation for development and the widening gap between the standard of living of the poor nations and that of the wealthy nations. However, the NorthSouth dialog has remained largely a debate among nations and groups of nations, and, as might be expected, those suffering hunger and deprivation have not had their lot improved by this debate.
156.	For the last 20 years Israel has been involved in the effort to develop ways and means of raising the standard of living in the less developed societies. It is our wish and we believe that it is within our capacity to make a further contribution of our own to joint efforts to tackle specific development problems and advance towards a solution.
157.	Ever since its establishment Israel has had to cope simultaneously with a wide range of grave social, economic and security problems. We have absorbed and integrated hundreds of thousands of immigrants many of them victims of persecution in the Arab countries from which they had come and at the same time set about creating a progressive and rapidly developing society. With all the urgent problems that weighed upon us, we have spared no effort in cooperating with other young developing nations in such fields as agriculture, hydrology, rural development, health and youth leadership. This fruitful process of international cooperation with dozens of countries, regardless of political outlook, has been constantly moving forward.
158.	In their continuous search for solutions to the evolving challenges of development, Israel's experts have recently formulated some new ideas on development, referred to by them as the Transitional Economy Plan. It is a model for empirical dynamic development, well within the means of the countries concerned. I wish to take this opportunity to invite the attention of the General Assembly to document A/36/497, circulated at the request of my delegation, which contains a report entitled "An Outline of Development through Promotion of the Transitional Economy". We do not claim that this plan is a panacea for all the world's economic ills. Rather, it aims at applying a gradual, step-by-step, relatively low-cost program of improvements to the rural sector of society, a sector that so far has not been given sufficient attention. We will be happy to cooperate with any national or international organization for the purpose of putting the concepts contained in this plan into practice.
159.	At the thirty-fifth session [15th meeting], we appealed from this rostrum to the Soviet Government to remove all the limitations and obstacles hindering Jews in the Soviet Union from leaving for Israel. Already at that time there were grounds for fearing that the Soviet Union was going to close its gates to those Jews. Unfortunately, those fears have since been substantiated. Over the past year we have been watching with growing anxiety the steady decrease in the number of Jews leaving the Soviet Union to the lowest number for the last 10 years. The Soviet Union is thus forcibly preventing many thousands of them from living in their homeland.
160.	In parallel, we have witnessed again a regrettable increase in the violation of fundamental human rights in the Soviet Union. Over the past six months the number of prisoners of Zion detained under false pretexts and sentenced by Soviet courts to long prison terms has doubled. The sole crime of these people is their desire to live as Jews in their own land. Ida Nudel, Victor Brailovski, Anatoly Shcharansky and others have been gaoled for that desire, while others who have been refused exit permits have been subjected to pressure to refrain from so-called antiSoviet activity. The Assembly should know that the antiSoviet activity in question consists of the study of the Hebrew language and of the reading of books on Jewish history and Judaism.
161.	From this rostrum I wish to appeal once again to the Soviet Union to reopen its gates for Jews who wish to return to their homeland and to cease the persecution of the Jews in the Soviet Union.
162.. There are also other countries in which Jews have been subjected to discrimination and oppression. In particular, 1 must again express anxiety over the condition of the tortured Jewish community in Syria, whose human rights are severely curtailed and many of whom have been imprisoned and have had their property impounded. I would thus also appeal to the Government of Syria to respect the basic human rights of its Jewish community, which it holds hostage and which it prevents from leaving.
163.	Permit me to turn now to the subject of the nuclear menace posed by Iraq. The item on the agenda of the Assembly dealing with the destruction of the Iraqi nuclear reactor has been formulated in a manner clearly intended to prejudge the outcome of the debate. As has been stated by Israel, the decision to destroy that reactor was taken only when it became absolutely certain that Iraq was on the verge of producing nuclear bombs, the principal target of which would have been Israel. People in all parts of the world, including the Middle East, are sleeping more soundly today, secure in the knowledge that that particular reactor has been removed. Iraq's nuclear reactor had to be destroyed before it became operational in the summer of 1981, for its destruction at a later date would have brought about radioactive fallout, endangering the civilian population of Baghdad.
164.	Ever since the establishment of the State of Israel, Iraq has been conspiring against it, both politically and militarily. Iraq set out to acquire nuclear facilities and expertise and then proceeded to assemble all the ingredients required for the development of nuclear weapons. This indicated a calculated effort on the part of Iraq to embark on a nuclear weapons program, Our concern about the Iraqi nuclear program was shared also by authoritative foreign governmental and professional assessments. None the less, six years of diplomatic and public efforts to bring about the cessation of the Iraqi military nuclear program yielded little more than reference to IAEA inspections under the Treaty on the NonProliferation of Nuclear Weapons, to which Iraq is a signatory. Israel has had to conclude that a country which acquired a complete fuel cycle and is openly bent on the destruction of Israel will not balk at going ahead with its program, whether or not it is a party to the NonProliferation Treaty.
165.	Let me take this opportunity to reiterate Israel's policy that it will not be the first country in the Middle East to introduce nuclear weapons into the region. Faced as it is with the stark realities of the Middle East, Israel must insist on distinguishing between spurious and genuine safety. As the case of Iraq has clearly demonstrated, the NonProliferation Treaty cannot effectively prevent such a country from resorting to nuclear weapons so as to achieve what more conventional means have failed to do.
166.	The only genuine way to remove the nuclear threat to the Middle East can be found in the establishment of a nuclear-weapon-free zone, freely and directly negotiated among the countries of the region and based on mutual assurances, on the pattern of the Treaty for the Prohibition of Nuclear Weapons in Latin America. In the Assembly we shall continue to advocate and support constructive steps genuinely advancing the prospect of a Middle East free of nuclear weapons. At the same time, we shall warn against, and oppose, steps designed to exploit this subject as a tool of antiIsrael political warfare.
167.	The situation in Lebanon has been a source of grave concern in our region for a number of years. That country has been subjected to strife and bloodshed from the mid-1970's onwards, due to the exploitation by Syria and by the PLO of domestic rivalries in Lebanon, followed by outright invasion of the country by the Syrian army. The situation has been worsened by the tightening of the PLO's grip on large parts of the country. Furthermore, in order to promote their regional strategic aims, the Syrians have subjected the Lebanese civilian population to brutal attacks which have brought about the destruction of a large portion of the country. Some 120,000 Lebanese civilians have been the victims of Syrian and PLO atrocities. It is characteristic of the double standard practiced in international relations that these atrocities have never been condemned by the international community, including the United Nations. Arab and Soviet bloc supporters of Syria and the PLO have made any such condemnation impossible.
168.	It is our hope that an independent and free Lebanon will soon reemerge and maintain good relations with all its neighbors, including Israel. But this will be very difficult to achieve as long as the PLO is allowed to nest in Lebanon and to hatch schemes aimed at promoting international terrorism and the mounting of brutal and cowardly attacks against the civilian population of Israel, especially in the northern part of our country. There will be no end to the tragedy of Lebanon as long as the Syrian occupation continues and as long as the PLO maintains its terrorist bases in Lebanon, supported by armaments from foreign Powers, mainly the Soviet Union and Libya. The Government of Israel will at all times support the reestablishment of a truly independent Lebanon, within its internationally recognized boundaries, free of Syrian occupation and PLO terror.
169.	The main cause of the ArabIsrael conflict has always been the refusal of Arab States to accept the existence of an independent and secure State of Israel and their avowed commitment to its destruction. The events of the last four years have brought about a major breakthrough in that respect: after Egypt abandoned the path of war and announced its readiness to negotiate peace, peace inevitably followed. Furthermore, while the winds of war have been constantly blowing in other parts of the region, Egypt and Israel, which not long ago were faced with the imminent danger of war, are now learning to coexist in peace and represent an island of stability in the Middle East. Unfortunately, this is not yet the case with regard to the other Arab neighbors of Israel. These Arab States, which have been invited by the signatories of the Camp David framework for peace to join the peace process, have so far refused to do so.
170.	One of the clearest manifestations of their categorical opposition to the peace process is their continuing and unprecedented military buildup through arms purchases from the Soviet Union and the Soviet bloc nations, as well as from the United States and Western Europe. Since 1978 the major Arab countries, excluding Egypt, have concluded arms deals valued at $27.8 billion, of which $11.6 billion worth has already been delivered.
171.	These acquisitions of arms reflect a formidable quantitative and qualitative military buildup in those countries. These arms are unfortunately intended primarily for use against Israel. Needless to say, the stepped-up arming of the Arab States serves to strengthen their conviction that the ArabIsrael conflict can still be solved by military means. Moreover, it jeopardizes the internal stability of several of the Arab regimes, as well as of the region as a whole.
172.	The Camp David accords have been and remain the only feasible path to peace; no other viable solution appears on the horizon. Just last week we resumed the negotiations with Egypt, with the participation of the
United States, on the establishment of full autonomy for the Palestinian Arab inhabitants of Judea, Samaria and the Gaza district. We hope to bring these negotiations before long to a successful conclusion.
173.	Our people were not handed their State on a silver platter. We fought for liberation against a colonial Power. We then had to fight against a host of Arab armies that sought to prevent the establishment of our State. Subsequently, we have fought four more wars to defend it. We know very well the meaning and the price of combating colonialism, of a struggle for liberation and of fighting for self-determination.
174.	These concepts are now being abused and exploited by a number of Arab Governments in the name of the Palestinian Arabs. The Palestinian Arabs do have a State on a major part of the territory of Palestine. In Jordan, there exists a Palestinian Arab State in everything but name. It is a Palestinian Arab State by virtue of its geography, demography, history, culture, religion and language. It has even been declared as such by an impressive number of Palestinian Arab and Jordanian leaders, There is thus no need to speak further of Palestinian self-determination; their homeland is already in existence. Moreover, in 1964, when the PLO approved the so-called Palestinian National Covenant with a view to "liberating" Palestine, at a time when Judea, Samaria and the Gaza district were still under Jordanian and Egyptian occupation, the real goal of the Arab States was to "liberate" Israel from Israelis, to deprive Israel of its existence. That aim is still fervently pursued today under the cover of the slogan of a "homeland for the homeless Palestinians", which is given immense publicity by Arab propagandists and their supporters.
175.	Israel firmly believes in a vision of peace for our region and will strive towards its realization. The Middle East is rich, not only in history and in spiritual and cultural assets, but also in immense natural resources and manpower. The people of Israel has as much to offer for the development and progress of our region as have the other neighboring peoples, each in its own way.
176.	The Jewish people has reestablished its home in the land of its forefathers, where the Kingdoms of Judea and Israel flourished for centuries. We have now restored our sovereignty over this area after 19 centuries of homelessness, with Jerusalem, which has always been the center and sole focus of the national and spiritual life of the Jewish people, as the undivided and indivisible capital of Israel
177.	We have returned to the land of Israel and have come there to stay. Together all the nations of the Middle East can usher in an era of real peace and cooperation in the region. The opportunity is there. Let us not miss it.
